Per Curiam,
This action was brought on a lease of land for oil and gas purposes. After providing for the payment of a royalty on the oil produced, the lease contains the following clause, which is the basis of this suit: “ It is further agreed that if gas is obtained in sufficient quantities and utilized off these premises, the consideration in full to the party of the first part shall be the free use thereof for domestic purposes, and one eighth of the gas sold for each and every gas well drilled on the premises herein described and piped off the same.” A number of wells —producing oil in paying quantities, and also some gas in greater or less quantities — were drilled. It was claimed by plaintiff that gas had been obtained in sufficient quantities and. utilized off the premises to entitle him to receive free use thereof for domestic purposes. He also claimed that defendant company sold gas obtained from these wells, for the purpose of pumping a well on an adjoining farm. These items of claim were resisted by the defendant company, but there was some evidence tending to sustain each of them. The testimony, it is true, was conflicting, but it was sufficient to warrant its submission to the jury on questions of fact which were exclusively for their consideration. It was carefully submitted to them by the learned president of the common pleas in a clear, well guarded charge in which the provisions of the lease were properly construed, and the questions of fact involved correctly presented.
We find nothing in the record that would justify us in sustaining any of the assignments of error; nor do we think that either of the specifications requires further comment.
Judgment affirmed.